DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.		An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph C. Drish (Reg# 66,198) on June 29, 2022.
The application has been amended as follows: 
The claim 13 is cancelled.
In claim 14, the limitation “The computer program product according to claim 13, wherein the computer program product includes a computer-readable medium on which said software code portions are stored, and/or the computer program product is directly loadable into the internal memory of the computer and/or transmittable via a network with at least one of upload, download or push procedures.” changed to -- A non-transitory computer-readable medium comprising program instructions stored thereon which are configured to, when executed with at least one processor to perform the method of claim 7, wherein a computer program product comprises the computer-readable medium on which the program instructions are stored, and the computer program product is directly loadable into an internal memory of a computer and/or transmittable with a network with at least one of upload, download or push procedures.--.

Reasons of Allowance
2.		The following is an examiner's statement of reasons for allowance: claims 1-12 and 14 are allowable over the prior art of record for the reasons as stated in the telephone interview is conducted with the Applicant on June 29, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571- 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
August 27, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649